Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The Non-Patent Literature item #5 (SynFix Technique Guide) of IDS dated 08/27/2021 was identified in the application, however no associated publication date was fund or indicated and thus not considered.

Election/Restrictions
Applicant’s election of Species D (Figs. 6A - 7B) in the reply filed on 08/24/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Double Patenting
A comparison of the claims in related patents and pending applications having at least one common inventor, applicant and/or are commonly assigned/owned or non-commonly assigned/owned but subject to a joint research agreement as set forth in 35 U.S.C. 102(c) was conducted and no double patenting rejections were applicable. 

Allowable Subject Matter
Claims 1 - 20 are allowed.
Claims 1 - 20 in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found to disclose, or suggest a bone screw assembly comprising: 
The following is an examiner’s statement of reasons for allowance: Independent claim 1 and 11 are directed towards a method of correcting vertebral misalignment. 
McConnell (US 2014/0074241 A1) is considered to be the closest relevant prior art.  McConnell discloses a method of correcting vertebral misalignment (Abstract) comprising positioning a vertebral implant with a space between two adjacent vertebral bodies (paragraph [0024]). McConnell discloses the implant as required by claims 1 and 11 except for “a first through hole extending from a superior external surface of the central longitudinal member to an inferior external surface of the central longitudinal member and in communication with the lumen” (Fig. 2a shows a solid superior and inferior external surface of the central longitudinal member devoid of any holes or the like).  In addition, McConnell is silent regarding the limitation “an actuator extending through the head portion of the reducing plate and into the lumen of the frame member, and moving the actuator to translate the reducing plate relative to the central longitudinal member of the frame member, wherein moving the actuator causes the first extension plate to slide above the superior external surface of the central longitudinal member, the second extension plate to slide below the inferior external surface of the central longitudinal member, and the central longitudinal member to be received in the channel” (claim 1) and “an actuator extending through the head portion of the reducing plate and into the lumen of the frame member, 38Atty. Docket No.: 0218.323.0004 moving the actuator to cause movement of the reducing plate relative to the frame member, thereby correcting misalignment of the adjacent vertebral bodies” (claim 11).  Instead, McConnell discloses a screw (paragraph [0087], ref. 330, Fig. 2C) which can be used to lock the reducing plate (ref. 340) to the central longitudinal member (ref. 350a) following insertion of the reduction plate onto the frame.  Emphasis is pointed to “following insertion” which distinguishes the screw from an actuator which causes translation of the reducing plate relative to the frame. Instead, the screw of McConnell is not an actuator, and simply locks the position of the reducing plate once fully inserted. 
Furthermore, claims 1- 20 recite the allowed limitations of related application 16/129,842 directed toward the implant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TESSA M MATTHEWS/Examiner, Art Unit 3773